Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 30, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  150281 & (51)(52)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 150281
                                                                     COA: 315863
                                                                     Ingham CC: 12-000262-FC
  CALVIN B. WARE,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions to amend are GRANTED. The application for
  leave to appeal the September 11, 2014 judgment of the Court of Appeals is considered,
  and it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court. The defendant’s request for a Ginther hearing is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 30, 2015
         d0622
                                                                                Clerk